Under an indictment, containing two counts, the defendant was *Page 272 
found guilty as charged. The first count charged him with distilling alcoholic or spirituous liquor; and the second with unlawfully possessing a still to be used for the purpose of manufacturing prohibited liquors. He was sentenced to an indeterminate term of imprisonment in the penitentiary of one year and six months as a minimum, and four years as a maximum, punishment, and appeals.
The appeal is upon the record proper, there being no bill of exceptions. The record has been examined, and is free of error. Let the judgment appealed from stand affirmed.
Affirmed.